Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “wherein the RACH positioning Message A is such that a TOA measurement resolution of the positioning Message A is higher than a TOA measurement resolution threshold.”  Claims 18, 39, 56 and 77-80 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Panteleev et al. (WO 2020/146739 A1) teaches transmitting a RACH positioning Message A (“At 406, the UE transmits to a serving gNB DL PRS measurement report along with a positioning request via MsgA” –  See [0063]; See also Fig. 4A; The UE transmits, to the serving gNB/TRP, the PRACH positioning MsgA on the uplink resources).  Panteleev does not teach a TOA measurement resolution associated with the positioning Message A.  Thus, Panteleev further does not teach that a TOA measurement resolution of the positioning Message A is higher than a TOA measurement resolution threshold.
Jeon et al. (US 2020/0146054) teaches transmitting a RACH Message A as part of a two-step random access procedure (“FIG. 16 shows an example of a two-step RA procedure. The procedure may comprise an uplink (UL) transmission of a two-step Msg1 1620, for example, based on a two-step RACH configuration 1610 from a base station. The two-step Msg1 1620 may be referred to as message A (e.g., Msg A)” – See [0213]).  Jeon also does not teach a TOA measurement resolution associated with the positioning Message A.  Thus, Jeon does not teach that a TOA measurement resolution of the positioning Message A is higher than a TOA measurement resolution threshold.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478